Title: From Thomas Jefferson to John Barnes, 12 September 1806
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Sep. 12. 06.
                        
                        Your favor of Sep. 8. with it’s contents, say 250. D. were safely recieved yesterday, for which I return you
                            my thanks. our country furnishes nothing new to communicate. the deplorable state of the crops is not new to you. we have
                            had some rains but they were too late for the corn, of which it is now reduced to a certainty there will be but about
                            half an usual crop made; and this will probably be the proportion for the whole state on an average. the latter rains help
                            the tobo. of which about a half crop will be made if the frost is late in coming on. but on the contrary appearances
                            threaten early frosts, in which case there will not be ¼ of a crop made.   I propose to leave this on the 1st. of Octob.
                            & consequently to be with you on the 4th.   Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    